*443Opinion by
Dallinger, J.
In accordance with stipulation of counsel and on the authority of Abercrombie v. United States (2 Cust. Ct. 249, C. D. 135) watch movements classified at $1.62)4 each plus 32)4 percent ad valorem under paragraph 368 were held dutiable at $1.40 each under paragraph 367 and T. D. 48093. Watch movements classified at $2.62)4 each plus 32)4 percent under paragraph 368 were held dutiable at $1.58 each under paragraph 367. Other items were held dutiable at 10 cents each plus 25 percent under paragraph 367 as claimed.